REVENUESHARES ETF TRUST REVENUESHARES FINANCIALS SECTOR FUND Supplement dated December 10, 2015 to the Summary Prospectus dated November 3, 2015, as supplemented December 2, 2015 Effective December 18, 2015, the RevenueShares ETF Trust will change its name to the Oppenheimer Revenue Weighted ETF Trust, and all references to “RevenueShares ETF Trust” will be replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, the RevenueShares Financials Sector Fund will change its name to the Oppenheimer Financials Sector Revenue ETF, and all references to “RevenueShares Financials Sector Fund” will be replaced with “Oppenheimer Financials Sector Revenue ETF.” Please retain this Supplement with your Summary Prospectus for future reference.
